McPHERSON, District Judge.
The question certified by the referee for the opinion of the court is whether a seat or membership im the Philadelphia Stock Exchange is property that passes to a trustee in bankruptcy, and may be sold by him as an asset of the estate. Since the decisions in Hyde v. Woods, 94 U. S. 523, 24 L. Ed. 264, and Sparhawk v. Yerkes, 142 U. S. 1, 12 Sup. Ct. 104, 35 L. Ed. 915, I regard the question as no longer open for discussion in the federal courts. In the former case it is said upon page 524, 94 U. S., and page 265, 24 L. Ed.:
“There can be no doubt that the incorporeal right which Fenn had to this ■seat when he became bankrupt was property, and the sum realized by the assignees from its sale proves that it was valuable property: Nor do we think .'there can he any reason to "doubt that, if he had made no such assignment, it would have passed, subject to the rules of the stock board, to his assignee in bankruptcy, and that, if there had been left in the hands of the defendants any balance after paying the debts due to the members of the hoard, that balance might have been recovered by the assignee.”
*747In (lie lattei- case, Hyde v. Woods is referred to with approval in the following language:
“In Hyde v. Woods, 91 U. S. 523, 24 L. Ed. 264, it was ruled that the ownership of a seat in a stock exchange board is property, — not absolute and unqualified, but limited and restricted by the rules of the association; that such rules, in imposing the condition upon the disposition of memberships that the proceeds should be iirst applied to the benefit of creditor members, are not open to objection on the ground of public policy, or because in violation of the bankrupt act; and that in the case of the bankruptcy of a member his right to a seat would pass to his assignees, and the balance of the proceeds upon sale could be recovered for the benefit of the estate. . While the property is peculiar, and in its nature a personal privilege, yet such value as It may possess, notwithstanding the restrictions to which it is subject, is susceptible of being realized by creditors.”
In Sparhawk v. Yerkes, the court was determining a controversy concerning a seat in the Philadelphia Stock Exchange, and had before it, therefore, those provisions of the constitution of the exchange that are now relied upon to support the proposition that such a seat is a personal privilege merely, and not in any sense or degree a species of property. In view of these authoritative declarations of the supreme court, it would be superfluous to discuss the provisions just referred to.
The action of the learned referee is approved, and the trustee is directed to carry out the order of sale.